NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                SAMMY TIMOTHY WILLIAMS, Petitioner.

                         No. 1 CA-CR 15-0278 PRPC
                             FILED 3-16-2017


    Petition for Review from the Superior Court in Maricopa County
                           No. CR 2001-005407
                 The Honorable Michael W. Kemp, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Sammy Timothy Williams, Buckeye
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the Court, in
which Judge Patricia K. Norris and Judge Paul J. McMurdie joined.
                           STATE v. WILLIAMS
                           Decision of the Court

J O N E S, Judge:

¶1            Petitioner Sammy Timothy Williams petitions this court for
review from the dismissal of his successive petition for post-conviction
relief. A jury found Williams guilty of first degree felony murder. The
superior court imposed a sentence of natural life. This court affirmed the
conviction and sentence on appeal. State v. Williams, 1 CA-CR 03-0420
(Ariz. App. Apr. 22, 2004) (mem. decision).

¶2            In January 2015, Williams filed his seventh petition for post-
conviction relief and checked the boxes to raise claims of newly discovered
material facts, a significant change in the law, and that his untimely notice
of post-conviction relief was without fault on his own part. See Ariz. R.
Crim. P. 32.1(e)-(g). Within the petition, Williams referred to “Attachment,
Pg. ‘3A’ — ‘3F,’” but provided no such attachment. The superior court
dismissed the petition for failure to state a claim and noted that no
attachments were included to support the proffered claims.

¶3             Williams’ petition was successive and untimely, and thus he
was required to set forth specific reasons for not timely raising his claims.
See Ariz. R. Crim. P. 32.2(b), 32.4(a). Because he failed to include an
attachment that presumably set forth those reasons, the superior court had
to dismiss the petition. See Ariz. R. Crim. P. 32.6(c) (“[T]he court shall
identify all claims that are procedurally precluded under this rule. If the
court, after identifying all precluded claims, determines that no remaining
claim presents a material issue of fact or law which would entitle the
defendant to relief under this rule and that no purpose would be served by
any further proceedings, the court shall order the petition dismissed.”);
State v. Manning, 143 Ariz. 139, 141 (App. 1984) (“A petitioner must comply
strictly with rule 32 by asserting substantive grounds which bring him
within the provisions of the rule in order to be entitled to any relief.”)
(citation omitted). However, rather than filing a motion for leave to amend
his original petition to provide the necessary attachment, see Ariz. R. Crim.
P. 32.6(d); State v. Rogers, 113 Ariz. 6, 8 (1976) (noting the “liberal policy
toward amendments of post-conviction pleadings”), Williams moved for
rehearing, see Ariz. R. Crim. P. 32.9(a). That motion was denied.

¶4             Williams’ motion for rehearing “failed to allege or set forth
any evidence that noncompliance with the applicable rule was excusable.”
State v. Bortz, 169 Ariz. 575, 577 (App. 1991). Instead, Williams’ motion
referred to case law examining preclusion of an ineffective-assistance-of-
counsel (IAC) claim under Rule 32.2(a)(3). But Williams’ original petition
did not claim IAC or cite to any grounds for relief that would fall within the


                                      2
                            STATE v. WILLIAMS
                            Decision of the Court

purview of Rule 32.2(a)’s preclusive effect. See Ariz. R. Crim. P. 32.2(b). In
effect, Williams introduced “new matters not raised in the first petition,”
and “a court will not entertain new matters raised for the first time in a
motion for rehearing.” Bortz, 169 Ariz. at 577 (citing State v. Ramirez, 126
Ariz. 464, 467 (App. 1980)); see also Ariz. R. Crim. P. 32.9(a).

¶5              Because Williams’ petition for review focuses on purported
IAC, a claim not raised in his original petition, he is procedurally barred
from relief. See Ariz. R. Crim. P. 32.9(c)(1)(ii) (stating petition for review
should identify “issues which were decided by the trial court”); State v.
Vera, 235 Ariz. 571, 573-74, ¶ 8 (App. 2014) (“[W]e ordinarily do not
consider issues on review that have not been considered and decided by the
trial court; this is particularly true when we are reviewing a court’s decision
to grant or deny post-conviction relief under Rule 32.”) (citing Ramirez, 126
Ariz. at 468).

¶6            We therefore grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         3